Citation Nr: 0715428	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  01-09 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right foot 
condition.

2.  Entitlement to service connection for a left foot 
condition.

3.  Entitlement to service connection for a right leg 
condition.

4.  Entitlement to service connection for a left leg 
condition.

5.  Entitlement to service connection for a bilateral arm 
condition.

6.  Entitlement to service connection for a bilateral hand 
condition.

7.  Entitlement to service connection for a chest pain.

8.  Entitlement to service connection for a neck condition.

9.  Entitlement to an evaluation in excess of 10 percent for 
a lumbosacral strain, currently rated as 10 percent 
disabling. 
ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which adjudicated the issues on appeal.


FINDINGS OF FACT

1.  It is as likely as not that the veteran's military 
footwear contributed to his currently demonstrated right foot 
condition.

2.  It is as likely as not that the veteran's military 
footwear contributed to his currently demonstrated left foot 
condition.

3.  There is no evidence of a diagnosis or any current 
existing chronic condition involving the veteran's right leg.

4.  There is no evidence of a diagnosis or any current 
existing chronic condition involving the veteran's left leg.

5.  The veteran does not have a bilateral arm condition 
associated with his period of active service.

6.  There is no evidence of a diagnosis or any current 
existing chronic condition involving the veteran's hands.

7.  There is no evidence of a diagnosis or any current 
existing chronic condition involving the veteran's chest.

8.  There is no evidence of a diagnosis or any current 
existing chronic condition involving the veteran's neck.

9.  The veteran's lumbosacral strain limits his motion only 
slightly, forward flexion of 90 degrees, a combined range of 
motion of 195, and mild pain on motion.


CONCLUSIONS OF LAW

1.  A right foot condition was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

2.  A left foot condition was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

3.  A right leg condition was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

4.  A left leg condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

5.  A bilateral arm condition was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).

6.  A bilateral hand condition was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).

7.  A chest condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

8.  A neck condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

9.  The criteria for a disability rating in excess of 10 
percent for a lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.4, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (effective 
prior to September 26, 2003); Diagnostic Code 5237 (effective 
September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Foot and Left Foot

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, the veteran's enlistment records note a normal 
clinical and physical examination without defects in January 
1975.  The Board will therefore presume that he was in sound 
condition at the time he entered service.  38 U.S.C.A. § 1111 
(West Supp. 2005); 38 C.F.R. § 3.304(b) (2006).

With respect to the veteran's claim for service connection 
for a right and left foot condition, the veteran's service 
medical records show the veteran complained several times of 
pain and soreness in his feet.  The record indicates that the 
veteran received treatment for swelling, tenderness, 
tendonitis and athletes foot for his feet in November 1975, 
February 1980, and twice in April 1980.  

At a compensation examination in July 2005, the examiner 
diagnosed the veteran with bilateral pes planus.  The 
examiner noted that it is at least as likely as not that the 
veteran's military footwear contributed to his current foot 
problems.  The examiner reiterated that wearing military 
footwear worsened the veteran's flat feet situation by 50%.  
In this regard, the compensation examination provides highly 
probative evidence concerning this claim.

Thus, the evidence as to whether the veteran's bilateral pes 
planus is related to service is in relative equipoise.  See 
Ashley v. Brown, 6 Vet.App. 52, 59 (1993), citing 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  VA statutes and regulations 
require that the Board resolve all reasonable doubt in favor 
of the veteran and therefore, the Board must grant service 
connection for bilateral pes planus.

In this regard, it is important to note that the nature and 
extent of the disorders related to service are not at issue 
before the Board at this time.  The RO should only compensate 
the veteran for the degree of aggravation his service has 
caused his flat feet, as indicated within the medical opinion 
above. 

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties pursuant to the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5100 
et seq.  In other words, the Board finds that no further 
notification or assistance would be helpful, and deciding the 
appeal at this time is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

II.  Right Leg

With respect to the veteran's claim of service connection for 
a right leg condition, his service medical records confirm an 
injury to his right leg after playing football in October 
1980.  They note a small amount of edema around the calf 
muscle and a small amount of crepetus in the knee.  The 
physician's assessment was soft tissue trauma.  

However, neither VA nor private treatment records show any 
competent medical evidence that he currently has a residual 
right leg disability as a result of that injury 26 years ago.  
The Board reviewed VA treatment records dated from 2000 to 
2006 as well as various private treatment records, none of 
which makes any reference to a right leg problem.  Thus, the 
post-service medical records also provide highly probative 
evidence against this claim.  

In the absence of competent medical evidence showing a 
current right leg disability, VA must deny the veteran's 
claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).

III.  Left Leg, Hands, Arms, Chest Pain, Neck

The Board denies the veteran's claims of service connection 
for a left leg condition, bilateral hand condition, bilateral 
arm condition, chest pain, and neck condition since the 
veteran's service medical records make no reference to any 
injury to his left leg, hands, arms, chest, or neck.  The 
Board also notes that none of the post-service medical 
records makes any reference to a disability involving the 
veteran's left leg, hands, chest, and neck, and the record 
clearly does not indicate problems that can be associated 
with service many years ago.  

Only with regard to the veteran's arms do private treatment 
records and a compensation examination in July 2005 show a 
current disability (degenerative joint disease in both 
shoulders).  However, the examiner indicated that it is less 
likely than not that the veteran's current bilateral arm 
problem is related to military service.  The examiner 
reiterated that evidence in the veteran's service medical 
records is "lacking" for any arm injury.  With respect to 
his claim for a chest condition, a private examination in May 
2005 found a normal chest radiograph with an old healed 
fracture to the right sixth rib.  

Overall, both the service and post-service medical records 
provide highly probative evidence against the veteran's 
claims, none of which shows a current disability involving 
his left leg, hands, chest, or neck.  See Degmetich, Sanchez-
Benitez, Brammer, all supra.  Even if a disorder was found by 
the undersigned, the post-service medical record clearly does 
not support a finding that these disorders have any 
connection with service many years ago.

With respect to the veteran's degenerative joint disease in 
his arms, the service medical records are silent for any arm 
injury and the compensation examination failed to link this 
injury to service.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a left leg condition, bilateral hand 
condition, bilateral arm condition, chest pain, and neck 
condition.  Despite the veteran's statements that he 
currently has these conditions as a result of service, as a 
layperson without medical expertise or training; his 
statements alone are insufficient to prove his claims.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons are 
not competent to render medical opinions).  Accordingly, VA 
must deny the appeal.

V.  Increased Rating for a Lumbosacral Strain

The veteran's service medical records show treatment for a 
lumbosacral strain on several occasions while on active duty.  
As a result, an August 1981 rating decision granted service 
connection and assigned a noncompensable (zero percent) 
disability rating for a lumbosacral strain.  In July 2000, 
the veteran filed a claim for increased compensation 
benefits.  In an October 2000 rating decision, the RO 
assigned a 10 percent evaluation for this disability, 
effective July 2003.  The veteran appealed that decision.

VA determines disability ratings according to the Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

At the time the veteran filed his claim, VA evaluated his 
lumbosacral strain disability under Diagnostic Code (DC) 
5295, which provides a 10 percent rating for lumbosacral 
strain with characteristic pain on motion; a 20 percent 
rating for lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion; and a 40 
percent rating for severe symptoms with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295.

In addition, limitation of motion of the lumbar spine was 
evaluated under DC 5292, which provides a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, DC 5292.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
However, the Schedule for Rating Disabilities provides some 
guidance by listing normal ranges of motion of the 
thoracolumbar spine to be 90 degrees of flexion, 30 degrees 
of extension, 30 degrees of lateral flexion, and 30 degrees 
of rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 
2003).  

The Board also notes that amendments to the criteria for 
rating disabilities of the spine occurred on two occasions.  
The Board considers the claim in light of both the former and 
revised schedular rating criteria to determine whether the 
veteran's lumbosacral strain disability warrants an increased 
evaluation.  As discussed below, however, only one amendment 
pertains to the veteran's lumbosacral strain.  VA's Office of 
General Counsel determined that the amended rating criteria 
apply only for periods from and after the effective date of 
the regulatory change, and only if they are favorable to the 
claim.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  

Effective September 26, 2003, VA revised the rating schedule 
again concerning diseases and injuries to the spine.  The 
General Rating Formula for Diseases and Injuries of the Spine 
provides for assignment of a 20 percent rating where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating requires forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable anklyosis of the 
entire thoracolumbar spine.  A 50 percent rating requires 
unfavorable anklyosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, DC 5237 (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 10 percent for the veteran's 
lumbosacral strain.  In reaching this decision, the Board 
notes that the veteran's compensation examination in July 
2005 and radiologic consult in July 2003 provide the most 
probative evidence to evaluate this claim.

Analyzing the old criteria, the Board finds that the 
veteran's lumbosacral spine does not meet the criteria for a 
20 percent rating under DC 5295.  The Board notes that 
private and VA examinations show that the veteran does not 
appear to have any limitation on range of motion.  In this 
regard, a July 2005 compensation indicates that the veteran's 
chronic lumbosacral strain demonstrated normal forward 
flexion of 90 degrees, extension of 30 degrees, right and 
left lateral flexion of 30 degrees, and right and left 
lateral rotation of 45 degrees.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  Hence, the veteran's chronic 
lumbosacral strain disability does not warrant an evaluation 
greater than 10 percent under DC 5290.

Under the amended rating criteria, the veteran's 
thoracolumbar spine clearly demonstrates forward flexion 
greater than 60 degrees and a combined range of motion 
greater than 120 degrees.  In this regard, the July 2005 
compensation examination report lists forward flexion of 90 
degrees, with a combined range of motion of 195 degrees, 
thereby precluding a 20 percent disability rating under the 
newly revised General Rating Formula for Diseases and 
Injuries of the Spine.  VA also found no evidence of muscle 
spasms or guarding severe enough to result in an abnormal 
gait or abnormal spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The Board also finds that the veteran's lumbosacral spine 
disability does not warrant an evaluation greater than 10 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  As the examiner noted in July 2005, there is no 
objective evidence of any pain on motion and previous 
examinations show only mild pain.  The examiner did not find 
any evidence of guarding, muscle spasm, abnormal gait, or 
abnormal spinal contour.  In short, there is simply no basis 
to assign a 20 percent evaluation based on functional loss 
due to pain, weakness, fatigability, or incoordination of the 
lumbar spine.  Id.  Without consideration of the veteran's 
complaints of pain, VA could not justify the veteran's 
current 10 percent evaluation.

In short, the veteran's lumbosacral strain does not meet the 
criteria for an evaluation in excess of 10 percent under 
applicable rating criteria.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not applicable.  See 38 U.S.C.A. § 
5107(b).

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran appropriate VA examinations 
to determine the severity of his alleged service-connected 
skeletal injuries as well as his service-connected 
lumbosacral strain.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.
ORDER

Entitlement to service connection for a right and left foot 
condition is granted.

Entitlement to service connection for a right and left leg 
condition, bilateral arm condition, bilateral hand condition, 
chest pain, and neck condition is denied.

Entitlement to an evaluation in excess of 10 percent for a 
lumbosacral strain is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


